   Case 1:21-cv-00790-RMB Document 3 Filed 02/05/21 Page 1 of 2 PageID: 34




RACHAEL A. HONIG
Acting United States Attorney
JOHN STINSON
Assistant U.S. Attorney
402 East State Street
Trenton, NJ 08608
Tel. (609) 858-0305
Email: John.Stinson@usdoj.gov

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

 PETER GOODCHILD et al.,

                   Petitioner,              HON. RENÉE MARIE BUMB, U.S.D.J

          v.                                Civil Action No. 21-790 (RMB)


 DAVID E. ORTIZ,                            NOTICE OF APPEARANCE

                   Respondent.

To:   William T. Walsh
      Clerk of the Court

      Please enter my appearance in the above matter on behalf of respondent, David

Ortiz, the Warden of FCI Fort Dix.

                                              RACHAEL A. HONIG
                                              Acting United States Attorney


                                      By:     / s / John Stinson
                                              JOHN STINSON
                                              Assistant U.S. Attorney
Dated: February 5, 2021
   Case 1:21-cv-00790-RMB Document 3 Filed 02/05/21 Page 2 of 2 PageID: 35




                          CERTIFICATE OF SERVICE


      I, John Stinson, hereby certify that on February 5, 2021, I caused a true copy

of the foregoing Entry of Appearance to be served upon the following Petitioners by

First Class U.S. Mail:

 Peter Goodchild                           Eliezer Soto-Concepcion
 Reg. No. 76304-066                        Reg. No. 72850-067

 Joan Abreu-Feliz                          Michael Winans, Jr.
 Reg. No. 72036-066                        Reg. No. 47697-038


These service copies were sent by U.S. Mail, postage pre-paid to each Petitioner at

FCI Fort Dix, P.O. Box 2000, Joint Base MDL, NJ 08640.



                                          s/ John Stinson
                                          John Stinson
